DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support, in the specification as originally filed, for the limitation “at least to a temperature where the hydrated halogen salt contains no water” as now required in the instant claim 1.  The “at least” limitation does not give an upper limit for the temperature, however, as disclosed in the instant specification, the “maximum temperature is the melting temperature of the salt, which depends of the type of halogen salt” (note marked-up copy, page 7, first full paragraph).  As disclosed in the paragraph bridging pages 7-8 of the instant specification (note marked up copy), “[H]owever, it is also possible that the heating rate is varied during the heating. Correspondingly variable heating rates allow the heating rate to be adapted to the corresponding halogen salt. For example, if no water should be contained in the sample any more clearly before the melting temperature is reached and thus before the end point of the heating, then the heating rate may be increased so that the process of heating takes a shorter time. The cleavage of water (of crystallization) from the halogen salt can be monitored by means of thermal analysis (determination of the mass loss)”, this fairly discloses that even when the sample (i.e. the starting hydrated halogen salt) no longer contains any water, the heating continues until the melting point is reached, i.e. when the sample no longer contains any water but the melting point has not been reached, the heating rate can be increased “so that the process of heating takes a shorter time”.  This teaching does not provide support for the claimed “at least to a temperature where the hydrated halogen salt contains no water” because the claimed limitation is broader since the heating is not required to reach the melting point temperature.

Claims 1-3, 6, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing an essentially water- and oxygen-free halogen salts by heating hydrated halogen salts to a temperature that is high enough to remove at least part of the hydrated water, does not reasonably provide enablement for heating all halogen salts that are not hydrated to all heating temperatures with the claimed heating rate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

(A) The breadth of the claims:
The breadth of claim 1 is very broad, it is drawn to a process of producing a halogen salt of alkali metals, alkaline earth metals, of the Periodic Table.  The starting material is only defined as “hydrated halogen salt of alkali metals or alkaline earth metals”, such starting material can contain other alkali metal, alkaline earth metal halide or possibly other metal halides, and each halogen salt can have one, two, three, four, five, six or more water of hydration.

(B) The nature of the invention:
The nature of the claimed invention is a chemical process for producing halogen salts of an alkali metal or alkaline earth metal that contain no water.

C) The state of the prior art:
Eom et al (“Dehydration characteristics of Magnesium Chloride Hydrate”, J. of Korean Inst. Of Resources Recycling, Vol. 16, No. 5, 2007, pp. 8-12) is relied upon to show the state of the prior art regarding the production of anhydrous magnesium chloride, which is an essentially water- and oxygen-free halogen salt of an alkaline earth metal as required in the instant claim 1.  As shown in Eom, the magnesium chloride hexahydrate is dehydrated to form anhydrous magnesium chloride according to reactions (2)-(4) on page 9.
 MgCl2.6H2O [Wingdings font/0xE0] MgCl2.4H2O + 2H2O 	t = 117oC	(1)
MgCl2.4H2O [Wingdings font/0xE0] MgCl2.2H2O + 2H2O	t = 195oC	(2)
MgCl2.2H2O [Wingdings font/0xE0] MgCl2.H2O + H2O		t = 242oC	(3)
MgCl2.H2O [Wingdings font/0xE0] MgCl2 + 2H2O		t = 304oC	(4)
MgCl2.2H2O [Wingdings font/0xE0] MgOHCl + HCl + H2O	t = 182oC	(5)
MgCl2.H2O [Wingdings font/0xE0] MgOHCl  + HCl		t = 350oC	(6)
MgOHCl [Wingdings font/0xE0] MgO + HCl			t = 554oC	(7)
Eom fairly teaches that at 117oC, the melting point of MgCl2.6H2O, only 2 water are removed (note reaction (1)).  The remaining water is subsequently removed by further increasing the temperature (note reactions (2)-(4)).

(D) The level of one of ordinary skill:
One of ordinary skill should have at least a bachelor degree in chemistry or chemistry related area, such as chemical engineer, to understand the basic principles of chemical reactions.

(E) The level of predictability in the art:
The art related to the claimed invention is highly unpredictable.  Some of the halogen salts of alkali or alkaline earth metal do not form hydrate form, ChemicalBook (“Lithium fluoride”, taken from https://web.archive.org/web/20210815211020/https://www.chemicalbook.com/ChemicalProductProperty_EN_CB5854343.htm) discloses that lithium fluoride is different from other lithium halides in that it does not form hydrates which can be isolat6ed from sodium.  Some other hydrated halogen salt of alkali or alkaline earth metal have low melting that they could not be heated, note Adams et al (“The melting curve of sodium chloride dihydrate.  An experimental study of an incongruent melting at pressure up to twelve thousand atmospheres”, J. Am. Chem. Soc. 1930, 52, 11, pp. 4252-4264) discloses that the sodium chloride dihydrate melts incongruently at 0.1oC (the temperature is expressed in degrees centigrade in this article, note page 4258, full sentence after equations (1) and (2)).   Additionally, as disclosed in the instant specification, the effect of reducing agent (additive) to reduce the oxide content is a “surprise”, Figure 2 shows the surprising result a the process of producing magnesium chloride from a hydrated magnesium chloride (note marked-up copy, page 8, last two paragraphs).  The “surprising” effect of the reducing would be highly unpredictable.

(F) The amount of direction provided by the inventor:
The instant specification discloses a process in general terms for all of the claimed metals while mentioning that some findings are “surprises”.  The instant specification discloses that the temperature “is kept constant at those temperatures at which the cleavage of water from the halogen salt proceeds particularly effectively” (note page 8, first full paragraph).

(G) The existence of working examples:
There is only one example in the instant specification.  In the example, MgCl2.6H2O is mixed with NH4Cl and the resulting mixture is heated at a heating rate of 7K/min starting at room temperature (20oC) up to a temperature of 350oC.  This was done in vacuum.  This example does not disclose the amount of water remains in the final product.

(H) The quantity of experimentation needed to make or use the invention based on the content of disclosure.
In the instant claim 1, the process requires that “at least halogen salt is heated to the melting temperature of the at least one halogen salt with a heating rate from 0.1 K/min to 10 K/min”.  In the instant specification, “[the] heating is effected from room temperature up to the maximum temperature of the corresponding halogen salt.  The maximum temperature is the melting temperature of the salt, which individually depends on the type of halogen salt” (note marked up copy, page 7, first full paragraph).  There is no clear disclosure that the melting point temperature is for the starting halogen salt or for the halogen salt product.  The “heating” temperature of 350oC used in the sole example is not the melting temperature of the magnesium chloride hexahydrate (the starting material) nor the melting temperature of the anhydrous magnesium chloride (the product).   Furthermore, paragraph bridging pages 7-8 (note marked up copy), does not teach that the heating should stopped after the sample became anhydrous (i.e. no water is remained in the sample).  In this paragraph, the heating is continued until the temperature reaches the melting point.  There is no sufficient guidance in the instant specification to select an appropriate “at least one halogen salt”, “at least to temperature where the hydrated halogen salt contains no water” to produce any other halogen salt that contains no water.  Furthermore, because the “hydrated halogen salt of alkali metals or alkaline earth metals” can be a mixture of  different alkaline and/or alkaline earth halogen salts, each halogen salt can have different number water of hydration, there would be undue experimentation to determine which “hydrated halogen salt”, when heated with the claimed heating rate, would produce halogen salts that contains no water.  When there are more than one halogen salt, when each hydrate halogen salt would become anhydrous (i.e. containing no water) at different temperatures, which temperature should be used?  Also, in the instant specification, the sole Example discloses that the “salt and additive were heated at a rate of 7 K/min starting at room temperature (20oC) up to a temperature of 350oC” to obtain the claimed “halogen salts”; however, the instant claim 1 does not specify the starting temperature, can higher heating rate be used when the temperature is low and the claimed heating rate be used when the temperature reaches a certain value?  Undue experimentation would be required in order to determine at least the initial temperature at which the heating rate must be in the claimed range, the final temperature after the heating step, and the type of halogen salt in order to obtain the claimed “halogen salts”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, the limitation “the hydrated halogen salt contains no water” is indefinite because the word “hydrated” means that there are some water in the halogen salt.  For the limitation “a hydrated halogen salt of alkali metals or alkaline earth metals”, it is unclear if the hydrated halogen salt is required to be a mixture of more than one alkali metal (note “alkali metals” in plural form) or a mixture of more than one alkaline earth metal (note “alkaline earth metals” in plural form).  It is unclear if the hydrated halogen salt can be a mixture of at least one alkali metal and at least one alkaline earth metal.  For the heating rate, assuming the temperature where the halogen  salt contain no water is temperature A, when the hydrated halogen salt is heated to a temperature B that is higher than temperature A, it is unclear if the required heating rate is only for heating to temperature A or such heating rate must be maintained when heating from temperature A to temperature B.

 	Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
	Applicants argue that claim 1 has been amended to require that the hydrated halogen salt is heated at least to a temperature where it contains no water.
	This limitation does not appear to have support in Applicants’ specification.  As disclosed throughout the specification, the heating is effected from room temperature up to “the maximum temperature of the corresponding halogen salt” (note marked up copy, page 7, first full paragraph).  For the claimed limitation “at least to a temperature where the hydrated halogen salt contains no water”, the heating can be stopped after the “hydrated” halogen salt contains no water; however, as disclosed in the instant specification, “if no water should be contained in the sample any more clearly before the melting temperature is reached and thus before the end point of the heating, then the heating rate may be increased so that the process of heating takes a shorter time” (note marked-up copy, page 8, first 3 lines), this fairly discloses that even the sample no longer contains any water, the heating still continues until the melting temperature.
	Applicants argue that the specification discloses that to obtain an essentially water-free salt, heating has to proceed at least to such a temperature, a temperature where the halogen salt contains no water.
	Applicants are requested to point out where in the specification that the temperature for “obtain an essentially water-free salt” is disclosed, if such temperature is not “up to the maximum temperature” of the halogen salt.
	Applicants argue that it is disclosed, in paragraph [0030] (marked up copy, paragraph bridging pages 7-8), that the loss of water can be monitored, e.g. by thermal analysis.  In this way, the person of ordinary skill is capable of determining, then the halogen salt is water-fee.  It is clear from the disclosure that heating needs to proceed at least to such a temperature.
	As stated above, paragraph [0030] fairly discloses that even after reaching “such a temperature”, the temperature at which the halogen salt is water-free, the heating continues until the temperature reaches the melting temperature.
	Applicants argue that producing a water-free salt is not the main purpose of the claimed invention.  The main purpose of the claimed invention is forming an essentially oxygen-fee halogen salt to reduce corrosiveness of the melt.
	This argument is not persuasive because it is not commensurate in scope with the claims.  Applicants’ claims only require that the halogen salt “contains no water”, but there is no limitation regarding the “essentially oxygen-free”.
	Applicants argue that “Chemical Book” does not contain the phrase “melting point” and by heating the magnesium chloride hexahydrate to 117oC, the magnesium chloride decomposes but does not melt.
	The “Chemical Book” clearly discloses that the “melting point” of magnesium chloride hexahydrate is 117oC.  Applicants have not provided any clear evidence that magnesium chloride hexachloride does not have a melting point to prove that the disclosure of Chemical Book is wrong.  When the magnesium chloride hexahydrate is heated to 117oC, magnesium tetrachloride and water are formed (note reaction (1) in Eom), without supplying additional heat to remove the formed water, the magnesium tetrachloride may be dissolved in the water to form a solution.
	Applicants appears to argue that there are unexpected results when using the claimed heating rate under vacuum with ammonium chloride as additive when magnesium chloride hexahydrate is used as the starting material.
	Again, Applicants’ claims do not require that the product be “essentially oxygen free”.  Even if there were unexpected results, these unexpected results are only for producing anhydrous magnesium chloride, not for any other halogen salt.
								
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 26, 2022